Citation Nr: 1724752	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left subdural hematoma, status post craniotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter of service connection for left subdural hematoma, status post craniotomy was remanded in April 2015 for further development, and the Board finds that there has been substantial compliance with the remand.

In August 2014, the RO found that new and material evidence had not been received to reopen a claim for service connection for hypertension, which had previously been denied in November 2008.  The Veteran filed a notice of disagreement with the August 2014 determination in July 2015.  The RO acknowledged receipt of the NOD later that month.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  A remand of this issue pursuant to Manlincon is, therefore, not warranted.


FINDING OF FACT

The Veteran's subdural hematoma disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for subdural hematoma, status post craniotomy, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim(s) being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except for the representative's April 2017 generic statement that VA failed its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon "by the rating authority in order to evaluate the veteran's disability."  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the representative did not identify specifically how the May 2015 examination and medical opinion was inadequate, and as the Board finds that the evidence of record, including the May 2015 VA examination report, is adequate to decide the claim, the Board finds that VA's duty to assist has been satisfied.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

There are no reports of a head injury in the Veteran's service treatment records, and on service Chapter 5 examination in December 1990, the Veteran denied having or having had neurological symptoms, and he was neurologically normal on clinical evaluation.  

As late as March 2009, a detailed neurological evaluation of the Veteran by a VA health care provider, to include for alertness and orientation, cranial nerve function, sensorimotor examination, deep tendon reflexes, and cerebellar function, was normal.  

On VA examination in May 2015, the Veteran denied any history of seizures prior to head trauma in 2011.  He had a right upper extremity simple partial seizure followed by a generalized seizure, both in 2011.  He reported a history of head injuries, but no loss of consciousness, seeing "stars."  He reported he would hit his head when working in narrow areas on the radar systems, but did not recall seeking medical care for head injuries.  He reported he played football as a defensive tackle in college and in the Army, but he did not recall loss of consciousness while playing or being taken off the field due to head injuries.  

The examiner reviewed relevant VA neurology treatment records.  June 2012 and October 2013 neurology clinic notes were reported to show a history of a head injury resulting in a subdural hematoma, and then a craniotomy on January 24, 2011.  At that time, the assessment was focal motor seizures, controlled; and status post subdural hematoma with no residuals.  A March 23, 2011 VA neurology consult was reported to reveal that the Veteran went to a conference on January 20, 2011.  He then drove to a laundromat.  He bent over to put his clothes in the laundry and put money in, and then noted that his right hand was clenched and that he could not straighten it.  Subsequently, he blacked out.  He did not know how long it was, but he lost 45 minutes of time.  He was taken to a hospital and then to another, where a CT scan of the head on January 24, 2011 showed a left subdural hematoma subacute with layering.  He underwent a craniotomy for removal of blood clot which revealed scar tissue, subacute, and old blood.  

The examiner also reviewed the January 2011 operative report which noted a history of a simple partial seizure of the right upper extremity with progression to a generalized seizure with a fall in the last week, with a CT of the head following that showing a chronic subdural hematoma with membranes.  The examiner also noted that the Veteran's service treatment records were reviewed, to include his Chapter 5 physical examination from September 1990, containing no history or clinical findings of a head injury or abnormal neurological examination.  

The VA examiner in May 2015 opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed disease or injury in active service, or by the service-connected right or left knee, ankle, or low back disability.  The rationale was included medical history noted above.  The examiner stated that current clinical examination findings are most consistent with a diagnosis of post-traumatic left subdural hematoma, status post left frontotemporal parietal craniotomy for subdural hematoma drainage with extensive membranectomy.  The examiner stated that it is not likely that any chronic subdural hematoma disability, shown since 2011, is caused by a disease or injury in active service, including the service-connected right and left knee and ankle and back disabilities.  The examiner stated that subdural hematoma is bleeding into the brain, often due to blunt trauma to the head, which can be followed by a secondary injury due to cerebral edema and/or continued bleeding.  Risk factors for subdural hematoma include alcohol, prior head injury, and contact sports.  Subdural hematomas are common after falls or blows to the head in the elderly.  Subdural hemorrhage usually has a slower onset of bleeding than epidural hemorrhage in the brain, and may present weeks after the initial injury, especially in the elderly.  In sports injury, a second-impact head injury has a 50 % mortality rate.  The Veteran has no evidence found for evaluation, diagnosis, or treatment for head injuries during service.  He recalled several head injuries playing sports before and during military, but there is no evidence of seeking medical treatment for those injuries, and no evidence of neurological residuals from such injuries on separation examination.  

The VA examiner in May 2015 also opined that it is not likely that the chronic left subdural hematoma disability is aggravated by the service-connected right and left knee and ankle and back disabilities.  The rationale was that the Veteran had stabilized since the head injury in 2011, with no evidence of recurrent seizures with continuing anti-seizure medication, and no evidence of neurological deficits.  Chronic headache (which is shown) is an expected finding for the natural course of head injury sequela.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current left subdural hematoma disability.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  The Board finds the opinion of the 2015 clinician to be highly probative and persuasive as the clinician considered the Veteran's statements that he recalled several head injuries playing sports during military service and the private and VA medical evidence, as well as examination of the Veteran in formulating his opinion.  The examiner also provided a thorough rationale for her opinion with reference to the evidence of record.  For example, she noted that the Veteran did not report a head injury in service, and she noted no evidence of neurological residuals from such injuries on service separation examination.  

The preponderance of the evidence also indicates that the Veteran's subdural hematoma disability was not caused by his service-connected right or left knee, ankle, or back disabilities.  There is no competent evidence of record that it was, and the examiner in May 2015 indicated that it is unlikely that it was caused by the service-connected disabilities mentioned.  The rationale included the medical history in the case.  

The preponderance of the evidence also indicates that the Veteran's subdural hematoma was not aggravated by his service-connected right or left knee, ankle, or back disabilities.  There is no competent evidence of record that it has been, and the examiner in May 2015 indicated that the Veteran had stabilized since the head injury in 2011, with no evidence of recurrent seizures with continuing anti-seizure medication, and no evidence of neurological deficits.  The examiner indicated that the headaches which the Veteran has are an expected finding for the natural course of head injury sequela.  

To the extent the Veteran asserts that there is an association between his subdural hematoma, status post craniotomy, and his period of service, to include injuries incurred playing football or in negotiating narrow areas, or a service-connected disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience. See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of subdural hematoma see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), subdural hematoma is not a condition found under case law to be capable of lay observation, and the determination as to the presence of a subdural hematoma, status post craniotomy (which is confirmed through radiographic testing and/or surgery) therefore is medical in nature and not capable of lay observation.  That is, the question of the etiology of subdural hematoma, status post craniotomy, constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the critical question in this case.  Therefore, to the extent the Veteran's statements are offered as proof of the causation of subdural hematoma, status post craniotomy, the statements are not competent evidence, and must be excluded, i.e., they may not be considered as competent evidence favorable to the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for subdural hematoma, status post craniotomy, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


